DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At the time the application was filed, the applicant failed to disclose the membrane comprises a fluid-impermeable material. Therefore, the limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the conically-shaped membrane" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested claim 10 be amended as follows “The temporary aortic valve apparatus of claim [[11]] 9” in order to overcome the rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,751,181. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the patent claims. Specifically, the patent claims also recite a catheter shaft (claim 1), a blood-occluding membrane having a lateral side coupled to the shaft (claim 1), wherein the membrane has an opening (claim 1), the opening is positioned at substantially a center of the membrane (claim 4), the opening and the center of the membrane are disposed at a distal tip of the membrane (claim 5), the opening is positioned at a location offset from a center of the membrane (claim 6), the membrane has a plurality of openings (claim 7), the opening has a cross-sectional size of 50% or less, 45% or less, 40% or less, 35% or less, 30% or less, 25% or less, 20% or less, 15% or less, 10% or less, or 5% or less of the aorta (claim 8), the catheter shaft comprises a distal anchoring loop having an expanded, curved configuration for anchoring the catheter shaft and the membrane in the aorta and a collapsed, straightened configuration for advancement into or retraction from the aorta (claim 9), the membrane has a conical shape (claim 10), and the conically-shaped membrane comprises an annular proximal lip (claim 11). 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,751,181 as applied to claim 1 above, and further in view of Richter et al. (US Pub. No. 2014/0277096).
The patent claims fail to recite the membrane comprises a fluid-impermeable material. Richter also discloses a temporary aortic valve apparatus comprising a membrane (31). Richter teaches the membrane (31) is made from a fluid-impermeable material (for example, see paragraphs 31 and 37 describing non-porous to blood with the exception of one or more filter areas comprising pores). Therefore, it would have been obvious to one having ordinary skill in the art to have provided the patent’s claimed membrane comprising a fluid-impermeable material as taught by Richter. Doing so would enable controllability over the permeability of the membrane, for example, through the addition of pores in the material as desired and taught by Richter.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merhi (US Pub. No. 2014/0005540).
Regarding claim 1, Merhi discloses a temporary aortic valve apparatus (100, for example, see Figures 1A-1D, wherein Figure 10C illustrates the apparatus being temporarily positioned in the aorta and at an aortic valve, thus is considered a temporary aortic valve apparatus as claimed; see also paragraph 90) comprising a catheter shaft (102) adapted for placement within an aorta of a patient (for example, see Figure 10C and paragraph 91), and a blood-occluding membrane (110, which is described as semi-permeable in paragraph 42, thus at least partially occludes blood thereby satisfying the claimed limitation) having a lateral side coupled to the catheter shaft (for example, see Figure 1B) and an expanded occluding configuration (for example, see Figure 10C) and a collapsed configuration (for example, see Figure 10D), wherein the membrane (110) has an opening (140 or in the alternative, the membrane is described as porous in paragraph 42 and thus the claimed opening may be one of the pores) to allow blood perfusion therethrough when in the expanded occluding configuration of the membrane (for example, see Figure 10C).
Regarding claim 3, Merhi discloses the opening is positioned at substantially a center of the membrane (for example, see Figure 1B illustrating 140 at a center of the membrane).
Regarding claim 4, Merhi discloses the opening and the center of the membrane are disposed at a distal tip of the membrane (for example, see Figures 1B and 10C illustrating the opening and the center of the membrane extending the entire length of the membrane).
Regarding claim 5, Merhi discloses the opening is positioned at a location offset from a center of the membrane (for example, in the alternative interpretation of one of the pores being the claimed opening, at least one of the pores in the porous membrane is offset from a center of the membrane in that each pore is only along the side of the membrane and thus is offset from the center).
Regarding claim 6, Merhi discloses the membrane (110) has a plurality of openings to allow blood perfusion therethrough when in the expanded occluding configuration (for example, see paragraph 42, wherein the membrane is porous, the pores considered the claimed plurality of openings).
Regarding claim 7, Merhi discloses the opening has a cross-sectional size of 50% or less, 45% or less, 40% or less, 35% or less, 30% or less, 25% or less, 20% or less, 15% or less, 10% or less, or 5% or less of the aorta (for example, in the alternative interpretation of one of the pores being the claimed opening, Figure 10C illustrates the pores are at least less than 50% the size of the aorta).
Regarding claim 8, Merhi discloses the catheter shaft (102) comprises a distal anchoring loop (104) having an expanded, curved configuration for anchoring the catheter shaft and the membrane in the aorta (for example, see Figure 10C and paragraph 90) and a collapsed, straightened configuration for advancement into or retraction from the aorta (for example, see Figures 10A and paragraph 90).
Regarding claim 9, Merhi discloses the membrane (110) has a conical shape (for example, see Figures 1B and paragraph 39).
Regarding claim 11, Merhi discloses the membrane (110) is adapted to be positioned within an ascending aorta of the patient to provide occlusion therein (for example, see Figure 10C and paragraph 91).
Regarding claim 12, Merhi discloses the membrane (110) is adapted to be positioned within the ascending aorta just above the Sinus of Valsalva and coronary ostia (the membrane is structured as claimed thus is capable of being positioned as claimed; see also, for example, Figure 10C).
Regarding claim 13, Merhi discloses the membrane (110) is adapted to be positioned within the ascending aorta between the coronary ostia and the brachiocephalic artery (the membrane is structured as claimed thus is capable of being positioned as claimed; see also, for example, Figure 10C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Merhi as applied to the claims above, and further in view of Richter et al. (US Pub. No. 2014/0277096).
Regarding claim 2, Merhi discloses the membrane is porous, for example, a semi-permeable polyurethane membrane (for example, see paragraph 42), thus suggesting the membrane is fluid-impermeable and the permeability characteristic is provided by the pores formed therein. In the alternative, Richter also discloses a temporary aortic valve apparatus comprising a membrane (31). Richter teaches the membrane (31) is made from a fluid-impermeable material (for example, see paragraphs 31 and 37 describing non-porous to blood with the exception of one or more filter areas comprising pores). Therefore, it would have been obvious to one having ordinary skill in the art to have provided Merhi’s membrane comprising a fluid-impermeable material as taught by Richter. Doing so would enable controllability over the permeability of the membrane, for example, through the addition of pores in the material as desired and taught by Richter.
Regarding claim 10, Merhi discloses the claimed invention except for the conically-shaped membrane comprises an annular proximal lip adapted to appose an inner wall of the aorta when the membrane is in the expanded occluding configuration. Richter also discloses a temporary aortic valve apparatus comprising a conically-shaped membrane (31). Richter teaches the conically-shaped membrane (31) comprises an annular proximal lip (33) adapted to appose an inner wall of the aorta when the membrane is in the expanded occluding configuration (for example, see Figure 1 and paragraph 36)  in order to seal the device against the aortic wall (for example, see paragraph 36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Merhi’s conically-shaped membrane with an annular proximal lip adapted to appose an inner wall of the aorta when the membrane is in the expanded occluding configuration as taught by Richter. Doing so would enhance the seal between the device and the aortic wall upon deployment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 22, 2022